Citation Nr: 1731963	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  08-18 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois

THE ISSUE

Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel

INTRODUCTION

The Veteran served on active duty in the Army from December 1970 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an August 2015 decision, the Board denied the Veteran's claim for entitlement to service connection for tinnitus.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court), which in a March 2017 Memorandum Decision, set aside the August 2015 denial and remanded the matter to the Board.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.




FINDINGS OF FACT

1.  The Veteran's service is consistent with exposure to acoustic trauma. 

2.  The Veteran first experienced tinnitus while in service. 

3.  The Veteran's current tinnitus is related to his active military service


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§1110, 1141, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).  As discussed in more detail below, sufficient evidence is of record to grant the application for entitlement to service connection for tinnitus.  Thus, any errors in complying with the notice or assistance requirements with respect to those matters are moot.

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service. See 38 U.S.C.A. §§ 1110 , 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

For certain chronic disorders shown as such in service, so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101 , 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 (b), 3.307, 3.309(a) (2016).

Tinnitus is considered an "organic disease of the nervous system," and is among the chronic diseases listed under 38 C.F.R. § 3.309 (a) (2016); Fountain v. McDonald, 27 Vet. App. 258, 263 (2016).  Therefore, a presumption of service connection for chronic diseases which manifest to a compensable degree within a year of discharge from active service applies to a claim for service connection for tinnitus.  38 C.F.R. § 3.307  (2016). 

The Veteran served as a field artillery crewman and the RO has conceded exposure to acoustic trauma in service.  Here the evidence indicates the Veteran has a current disability of tinnitus.  The Board finds that, resolving any doubt in the favor of the Veteran, that there is credible and probative evidence that the Veteran has had continuous symptoms of tinnitus since service and after service. The August 2006 claim and the September 2011 substantive appeal show that he reported symptoms of tinnitus in service and since service.  In a March 2012 statement he indicated that at the time of discharge he was asked about ringing in the ears and that he had just returned from service overseas in Korea and didn't notice for a few days the ringing in his ears that has persisted since service.  The evidence indicates that the Veteran sustained acoustic trauma in service.  The Board finds that his statements about having symptoms of tinnitus in service and since service have been consistent and finds those statements credible.  

With regard to the VA examiner's opinion that it is less likely than not that the Veteran's tinnitus is related to his period of service, while the Veteran's service treatment records do not note any findings of tinnitus, the Veteran, by his own statements, has indicated that he had tinnitus in service.

As such, the evidence demonstrates credible evidence of in-service acoustic trauma, in-service onset of ringing in the ears and continuous symptoms of tinnitus since service, and that the Veteran currently has tinnitus. For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted. 38 U.S.C.A. § 5107 ; 38 C.F.R. § 3.102 .


ORDER

Service connection for tinnitus is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


